         Case 1:19-cv-07438-ALC Document 151 Filed 04/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     
-----------------------------------------------------------------x
HV ASSOCIATES LLC, HARSHI VASHISHT :
and VISHAL HASHISHT,                                              :
                                            Plaintiffs,           :
                                                                  :   1:19-cv-07438-ALC-BCM
                 v.                                               :   ORDER
                                                                  :
PNC BANK, N.A., RBC CAPITAL MARKETS, :
LLC, and JOHN DOES 1-10,                                          :
                                                                  :
                                            Defendants.           :
----------------------------------------------------------------- : x
ANDREW L. CARTER, JR., District Judge:

        On October 14, 2020, Plaintiffs filed a motion asking the Court to reconsider its September

30, 2020 Opinion and Order dismissing the Second Amended and Supplemental Complaints. ECF

No. 144. For the reasons that follow, the Motion for Reconsideration is DENIED.

        A motion for reconsideration “is an extraordinary remedy to be employed sparingly in the

interests of finality and conservation of scarce judicial resources.” Sigmon v. Goldman Sachs

Mortgage Co., 229 F. Supp. 3d 254, 257 (S.D.N.Y. 2017) (citations omitted). A court will grant

such a motion only where the party seeking reconsideration “identifies an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d

99, 104 (2d Cir. 2013) (citation and quotation marks omitted). A motion for reconsideration "is not

a vehicle for relitigating old issues, presenting the case under new theories, securing a rehearing

on the merits, or otherwise taking a 'second bite at the apple.'" Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). The decision to grant or deny a motion for

reconsideration is committed to the sound discretion of the district court, but in exercising that

discretion, the court “must be mindful that a motion for reconsideration is not favored and is


                                                    1
          Case 1:19-cv-07438-ALC Document 151 Filed 04/15/21 Page 2 of 3




properly granted only upon a showing of exceptional circumstances.” Boyd v. J.E. Robert Co., No.

05-CV-2455, 2013 WL 5436969, at *2 (E.D.N.Y. Sept. 27, 2013), aff’d, 765 F.3d 123 (2d Cir.

2014) (quoting Nakshin v. Holder, 360 Fed.Appx. 192, 193 (2d Cir. 2010)) (quotation marks

omitted).

        Plaintiffs purport to identify several conclusions that the Court should reconsider. However,

Plaintiffs fail to clear the high bar for reconsideration because Plaintiffs identify neither intervening

change of controlling law, nor new evidence, nor any need to correct a clear error or prevent

manifest injustice. Rather Plaintiffs re-make arguments the Court has already considered, or else

make arguments that were not made in opposition to the motion to dismiss, and could have been.

For example, Plaintiffs attempt to relitigate the applicability of equitable tolling and the impact of

tolling agreements by advancing arguments the Court already considered and rejected. Mot. at 8.

        Plaintiffs also argue that the Court improperly concluded that Vishal resided in Canada

when his contract was breached, although he maintained a residence in New Jersey. But, Plaintiffs

never raised any argument that Vishal was a New Jersey resident in opposition to the motion to

dismiss generally or in relation to the choice of law analysis in particular. 1 Indeed, many of the

allegations on which the argument rests were not pleaded in the Second Amended Complaint at

all, but were presented for the first time to the Court on this motion for reconsideration. Plaintiffs

acknowledge as much by offering to submit affidavits in support of these allegations. Mot. at 4.

        Plaintiffs make a similar attempt to introduce new allegations in relation to Vishal’s

employment at Barclays, alleging for the first time that CM LLC contacted Barclays and

precipitated Vishal’s termination. This new allegation is made in spite of the fact that Plaintiffs


1
 Additionally, the Court concluded that Vishal’s breach of contract claim would be untimely even if a 6-year statute
of limitations, like New Jersey’s, applied. ECF No. 139 at 10 n.2.

                                                         2
         Case 1:19-cv-07438-ALC Document 151 Filed 04/15/21 Page 3 of 3




specifically alleged that Vishal was terminated as part of downsizing, rather than for cause. SAC

¶ 186. A motion for reconsideration is not an opportunity to advance new theories or for a second

bite at the apple, which is what Plaintiffs clearly seek here.

       Plaintiffs requested leave to amend the operative complaint if the Court declined to

reconsider its prior conclusions. Even this request rehashes one already made to this Court and

rejected. On the initial motion, the Court denied the request to replead because Plaintiffs declined

to amend the Second Amended Complaint although its deficiencies had been identified by several

opinions from the New Jersey Judge that previously presided over this case, as well as by pre-

motion letter-briefs. Op. at 25-26. That reasoning applies with equal force here. Furthermore, all

of the arguments advanced in the motion for reconsideration to permit Plaintiffs to replead could

have been included in the initial motion, and were not. Accordingly, the Court declines to grant

Plaintiffs leave to amend the operative complaint.

       The Court concludes that none of the arguments made by Plaintiffs canvassed above, nor

any others in the Motion, clears the high bar for reconsideration. Accordingly, Plaintiffs’ motion

for reconsideration is DENIED.

SO ORDERED.
Dated: April 15, 2021
      New York, New York


                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge




                                                  3
